DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. Applicant argues that Raesig does not disclose or suggest the feature of "receiving a light level signal relating to an environment of a display device." Rather, Raesig merely describes that analog signals that carry media content may include "an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)." (Raesig, paragraph [0023].) Paragraph [0100] of Raesig goes on to state that "this optical pattern of light or a similar optical pattern of light may also be present in the analog signal 134 and may represent a picture (e.g., still images or motion picture) displayed by the display 330, which is used by the device 130 in playing the stream of media from the media source 120." This is clearly not "a light level signal relating to an environment of a display device," as recited in applicant's independent claim 1.  
Examiner respectfully disagrees. Raesig disclose in paragraphs [0043-0047] that the reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media (e.g., a stream of media being received by the device 130 from the media source 120)… the reception module 410 may receive an optical pattern of light included in the analog signal 134. In certain example embodiments, the reception module 410 includes a camera or a software module configured to access data from a camera of the 
Moreover, the generator module 420 may generate the representation based on video information (e.g., still images or motion pictures. For example, the generator module 420 may generate a representation (e.g., a video fingerprint or watermark) based on an optical pattern of light included in the analog signal. 
Furthermore, Raesig’s paragraph [0015] explains that a first device (e.g., a TV) is configured to receive the same stream of media (e.g., the same media content as in the stream of media from the media source), and the first device plays the stream of media (e.g., the media content), which results in the first device providing, for example, an analog signal (e.g., sound or light) to a second device (e.g., a smart phone, tablet computer, or remote control) that is able to receive the analog signal (e.g., by being positioned near the first device or by being connected to the first device). In some example embodiments, the first device provides a digital signal to the second device (e.g., a digital signal that contains no identifier of the media source for the stream of media), and such a digital signal may be used in a manner similar to that described herein for an analog signal.

Therefore, Raesig’s analog signal that is generated by the device 130 and received by the device 140 and includes an optical pattern of light (e.g., generated by a display of a device in playing a stream of media) reads on the claimed “light level signal relating to an environment of a display device.”
 

Allowable Subject Matter
Claims 6, 9, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 12, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Johnson US Patent Publication No. 2006/0212895.

Regarding Claim 1, Raesig discloses a system for detecting a presentation of media content [Figures 5-6], the system comprising: a hardware processor [Figure 11] that: receives a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140... analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifies a content identifier of media content being presented on the display device 

Raesig fails to clearly disclose determining whether the light level signal is indicative of media content presentation.

In an analogous art, Johnson discloses a system that determines whether the light level signal is indicative of media content presentation [0012, 0016-0019; Display Monitoring Device 240 detects the light emitted from the Display 220 and figures out if the display device is turned on (i.e., begins to display content) and/or the times at which the television 120 is turned off (i.e., stops displaying content)].

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig and Johnson, before the effective filing date of the invention, to allow metering device to begin collecting metering data in response to detecting that the television 120 is turned on [Johnson 0011],

Regarding Claim 11, Raesig discloses a method for detecting a presentation of media content [Figures 5-6], the method comprising: receiving, using a hardware processor [Figure 11] a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, 
Raesig fails to clearly disclose determining, using the hardware processor, whether the light level signal is indicative of media content presentation.
In an analogous art, Johnson discloses determining, using the hardware processor, whether the light level signal is indicative of media content presentation [0012, 0016-0019; Display Monitoring Device 240 detects the light emitted from the Display 220 and figures out if the display device is turned on (i.e., begins to display content) and/or the times at which the television 120 is turned off(i.e., stops displaying content)].

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig and Johnson, before the effective filing date of the invention, to allow metering device to begin collecting metering data in response to detecting that the television 120 is turned on [Johnson 0011].



Raesig fails to clearly disclose determining whether the light level signal is indicative of media content presentation.

In an analogous art, Johnson discloses determining whether the light level signal is indicative of media content presentation [0012, 0016-0019; Display Monitoring Device 240 detects the light emitted from the Display 220 and figures out if the display device is turned on (i.e., begins to display content) and/or the times at which the television 120 is turned off (i.e., stops displaying content)].



Regarding Claims 2 and 12, the combined teachings of Raesig and Johnson disclose a system and a method wherein the light level signal includes light variation information in the environment of the display device [Raesig 0023; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)].

Regarding Claims 7 and 17, the combined teachings of Raesig and Johnson disclose a system and a method wherein the hardware processor further determines a pattern of light level variations from the light level signal [Raesig 0023-0024 & 0036; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)... device 140 is able to receive an analog signal, generate a representation (e.g., a video fingerprint or watermark) based on an optical pattern of light encoded in the stream of media.].

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Johnson US Patent Publication No. 2006/0212895 in further view of Kerofsky et al. US Patent Publication No. 2014/0016880.

Regarding Claims 3 and 13, the combination of Raesig and Johnson discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Johnson fails to disclose the system and method further comprising a sensor that is connected to the hardware processor and that detects light levels in the environment of the sensor.


Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Johnson, and Kerofsky, before the effective filing date of the invention, in order to provide improved digital imagery and video quality to enhance the viewing experience under low-contrast viewing conditions [Kerofsky 0006].

Regarding Claims 4 and 14, the combination of Raesig, Johnson and Kerofsky discloses the system and method, wherein the sensor is further configured to generate the light level signal representing the detected light levels [Kerofsky 0083-0084].

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Johnson US Patent Publication No. 2006/0212895 in further view of Nobori et al. US Patent Publication No. 2007/0025683.

Regarding Claims 5 and 15, the combination of Raesig and Johnson discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Johnson fails to disclose the system and method wherein the hardware processor further: receives an updated light level signal; and determines whether the updated light level signal is indicative of a scene change subsequent to a scene in the media content.



Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Johnson, and Nobori, before the effective filing date of the invention, in order to perform brightness range expansion processing suitable for a new scene when a scene change occurs [Nobori 0009].

Regarding Claims 10 and 20, the combination of Raesig and Johnson discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Johnson fails to disclose the system and method wherein the hardware processor further derives the parameter representative of the light variation.

In an analogous art, Nobori discloses a system and method wherein the hardware processor further derives the parameter representative of the light variation [0019; light modulation coefficient derivation module].

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Johnson, and Nobori, before the effective filing date of the invention, in order to perform brightness range expansion processing suitable for a new scene when a scene change occurs [Nobori 0009].

s 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Johnson US Patent Publication No. 2006/0212895 in further view of Brown et al. US Patent No. 9,911,105.

Regarding Claims 8 and 18, the combination of Raesig and Johnson discloses the system and method of Claims 7 and 17, where a pattern of light level variations are determined from the light level signal [Raesig 0023-0024 & 0036; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)... device 140 is able to receive an analog signal, generate a representation (e.g., a video fingerprint or watermark) based on an optical pattern of light encoded in the stream of media].

However the combination of Raesig and Johnson fails to disclose the system and method wherein the hardware processor further compares the detected pattern of light level variations to a plurality of known patterns of light level variations associated with a plurality of known media content items, wherein the content identifier is identified based on the comparison.

In an analogous art, Brown discloses a system and method wherein the hardware processor further: compares the detected pattern of light level variations to a plurality of known patterns of light level variations associated with a plurality of known media content items, wherein the content identifier is identified based on the comparison [Col. 7 lines 20-30].

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Johnson, and Brown, before the effective filing date of the invention, in order create a video fingerprint from the video file of the portion of the media content. The video fingerprint may be .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/S.A.R./Examiner, Art Unit 2424     
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424